Citation Nr: 1732828	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-34 370	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

4.  Entitlement to an increased rating in excess of 30 percent for the service-connected cervical spine herniation, C5-6, status-post laminectomy (cervical spine disability).

5.  Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy. 

6.  Entitlement to an initial rating in excess of 10 percent for right upper extremity radiculopathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and E.P.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1966 to June 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA) and a July 2012 rating decision of the Atlanta, Georgia, RO.  The Atlanta, Georgia RO currently has jurisdiction over all these appeals. 

In May 2013, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was scheduled for another hearing before a current Veterans Law Judge in December 2015, but a November 2015 letter from the representative stated that the Veteran would not be attending his hearing and did not wish to reschedule.  The Board may therefore proceed with the adjudication of his claims. 

In April 2016, the Board most recently remanded the above issues for additional development.  As explained in the Board's April 2016 decision, the above service connection claims are being treated as original claims.  38 C.F.R. § 3.156(c) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1.  Sleep apnea had its onset in service.

2.  The preponderance of the evidence shows that the Veteran service at U Tapao, Royal Thai Air Force Base, Thailand in 1967 as an aircraft engine mechanic did not included perimeter duty and exposure to herbicide agents, including Agent Orange, cannot be acknowledged for this period of service or for any other period of service.

3.  The preponderance of the evidence shows that non-Hodgkin's lymphoma is not related to service.

4.  The preponderance of the evidence shows that diabetes mellitus is not related to service.

5.  The preponderance of the evidence of record shows that the Veteran's cervical spine disability is not manifested by unfavorable ankylosis of the entire cervical spine and/or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least four weeks during the past twelve months at any time during the pendency of the appeal.  

6.  The preponderance of the evidence of record shows that the Veteran's left upper extremity radiculopathy is not manifested by moderate incomplete paralysis of the ulnar nerve at all times during the pendency of the appeal.


7.  The preponderance of the evidence of record shows that the Veteran's right upper extremity radiculopathy not manifested by moderate incomplete paralysis of the ulnar nerve at all times during the pendency of the appeal.


CONCLUSION OF LAW

1.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Non-Hodgkin's lymphoma was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Diabetes mellitus was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for a rating in excess of 30 percent for the cervical spine disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 5243 (2016).

5.  The criteria for a rating in excess of 10 percent rating for left upper extremity radiculopathy has been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2016).

6.  The criteria for a rating in excess of 10 percent rating for right upper extremity radiculopathy has been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

The Veteran asserts that his sleep apnea started while in service and has continued since that time.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to the non-Hodgkin's lymphoma and diabetes mellitus he maintains it is due to his Veteran's military service to include his exposure to Agent Orange during temporary duty as part of the "Young Tigers" program in Thailand at U-Tapao from June to August 1967 because all the airplanes he worked on as a mechanic were covered with it from flying over the Republic of Vietnam.  Moreover the Board notes that, while it remanded the appeal in April 2016 to attempt to verify the Veteran's claims of service in Thailand, the post-remand record shows that his claims could not be further verified.  See 38 U.S.C.A. § 5103A(b) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including tumors and diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

As to herbicide exposure due to military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases where herbicide may have been sprayed.  See VBA Manual M21-1, IV.ii.1.H.5 (M21-1).  Moreover, VA in a Memorandum entitled Herbicide Use In Thailand During The Vietnam Era, reported as follows:

The DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U. S. military installation or Royal Thai Air Force Base . . .

Tactical herbicides such as Agent Orange were used and stored in Vietnam, not Thailand . . . 

There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era. . . . 

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter there was a greater likelihood of exposure to commercial pesticides including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand . . . 

If the veteran s claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of 'secondary' exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC 123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred . . .

If the veteran's claim is based on general herbicide use within the base, such as small scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides only the commercial herbicides . . . 

While the M21-1 is generally not binding on the Board, based on the manual and supporting material it is generally presumed that herbicide were hand sprayed around the perimeter of identified bases in Thailand during certain periods of the Vietnam War era.  See 38 C.F.R. § 19.5 (2016); M21-1, IV.ii.1.H.5. VA has not extended the same special consideration to all service members who had contact with a Thai base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Therefore, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.  In this regard, in VAOPGCPREC 7-93 (Aug. 12, 1993) VA's General Counsel found that flying missions over Vietnam air space is not sufficient to establish in-country service for the purpose of the presumption of herbicide exposure.

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

a.  Sleep Apnea

The Veteran has been diagnosed with sleep apnea.  See, e.g., VA examination dated in June 2016.  Moreover, the Board finds that the Veteran's testimony and statements in support of the claim regarding having observable problems with sleep apnea (i.e., snoring, day time drowsiness, etc. . .) when combined with his wife's December 2011 statement regarding the appellant having problems with loud snoring, waking up grasping for breath, and stoppage of breathing since at least 1977 (i.e., 11 years before the Veteran's discharge from service) is sufficient proof that he had a problem with sleep apnea while on active duty because his symptoms are observable by a lay person.  See Davidson.  Lastly, the Board finds that the Veteran's testimony and statements as well as his wife's December 2011 statement regarding the appellant having continued problems with observable symptoms of his sleep apnea in and since service is sufficient proof that this disorder has continued since service because its symptoms are observable by lay persons.  Id. 

In reaching this conclusion the Board has not overlooked the negative nexus opinion provided by the June 2016 and February 2017 VA examiners.  Here, however, because the Board finds the Veteran's claims that he has had problems with observable symptoms of sleep apnea in and since service, which symptoms have been corroborated by his wife, are both competent and credible because these symptoms are observable by a lay person and affording him the benefit of the doubt, the Board concludes that service connection is warranted. 

b.  Non-Hodgkin's Lymphoma and Diabetes Mellitus

As to a current disability, the post-service record shows the Veteran being diagnosed with non-Hodgkin's lymphoma and diabetes mellitus.  See, e.g., Dr. Koehler statement fated in April 2008; South Georgia Medical Center pathology report dated in December 2011.

As to service connection for non-Hodgkin's lymphoma and diabetes mellitus based on the presumptions found at 38 C.F.R. § 3.309(e), the Veteran does not claim and the record does not show that he stepped foot in the Republic of Vietnam during the Vietnam era or served in or near the DMZ in Korea between April 1, 1968, and August 31, 1971.  Therefore, despite non-Hodgkin's lymphoma and diabetes mellitus being specifically enumerated diseases that are presumed to be caused by herbicide exposure, the Board finds that the presumptions found at 38 C.F.R. § 3.309(e) do not apply to any of the current claims.  

The Board will next address the question of whether the record shows that the Veteran had actual exposure to an herbicide agent including Agent Orange while on active duty including while in Thailand.  See M21-1, IV.ii.1.H.5.   

In this regard, the Veteran's awards and decorations include the Vietnam Service Medal. However, the evidence does not show that the Veteran ever served within the Republic of Vietnam or that the conditions of his service involved duty or visitation to the Republic of Vietnam, and he does not contend that he served in Vietnam.  Instead, the Veteran contends that he was exposed do herbicides during temporary duty in Thailand at U-Tapao from June to August 1967. 

Tellingly, the Veteran's service personnel records and service treatment records confirm that he had 55 days of temporary duty in Thailand, although it is unclear if this duty began in May 1967 or June 1967.  Moreover, a July 1967 service treatment record indicates that the treatment was received at U-Tapao, Royal Thai Air Force Base, Thailand.  Furthermore, the Veteran's January 1969 performance report includes a reference to temporary duty in Thailand.

As noted above, service in Thailand does not include a presumption of herbicide exposure.  This must be determined on a factual basis.  In this regard, special consideration of herbicide exposure on a factual basis is to be extended to veterans whose duties placed them on or near the perimeters of Thai military bases.  This consideration includes veterans who served at U-Tapao.  Moreover, the duties that were known to have placed veterans on or near the perimeter included security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to be near the air base perimeter by evidence of daily work duties, performance evaluations, or other credible evidence.  If there is evidence of such perimeter duty, then exposure to herbicides can be acknowledged.

However, the pre-and post-remand development does not show that the Veteran's duties in Thailand as a jet engine mechanic at U-Tapao, Royal Thai Air Force Base, Thailand in 1967 ever included perimeter duty.  See AMC Memorandum dated in November 2016; United States Army and Joint Services Records Research Center (JSRRC) Memorandum received in November 2016.  In fact, the Veteran does not ever specifically claim and the record does not show he ever had perimeter duty at U-Tapao; instead, he claims that his exposure was caused by working on aircraft that had flown over the Republic of Vietnam and this work took place while the aircraft where in close proximity to the perimeter.  In this regard, VA has found that even if he had flown on aircraft that flew into the Republic of Vietnam's airspace, there is no presumption of exposure.  See VAOPGCPREC 7-93.  Moreover, and as noted above, in Herbicide Use In Thailand During The Vietnam Era, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  In addition, and as noted above, in Herbicide Use In Thailand During The Vietnam Era it was also noted that "the DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base."  Similarly, in a memorandum from the Office of Personnel Management dated December 4, 2008 VA was advised that Agent Orange was used in limited testing and tactical spraying of herbicides was done from April 2 to September 8, 1964, only at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army and it was never stored in Thailand.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's service at U-Tapao, Royal Thai Air Force Base, Thailand in 1967 did not included perimeter duty and exposure to herbicide agents, including Agent Orange, cannot be acknowledged due to this service.  Furthermore, a review of the record on appeal does not disclose any objective evidence as to the Veteran having been exposed to herbicide agents, including Agent Orange, while serving at any other base while on active duty.  Therefore, notwithstanding the Veteran's claims to the contrary, the Board finds that the most probative evidence of record shows that the Veteran was not exposed to an herbicide agent while on active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

As noted above, the availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl.  In this regard, the Board finds that the Veteran and his wife and others are competent to report on the objective manifestations of non-Hodgkin's lymphoma and diabetes mellitus because they come to them via their own senses.  See Davidson.

However service treatment records, including the May 1969, October 1969, July 1970, September 1974, July 1976, June 1979, July 1980, June 1981, July 1980, July 1982, and February 1987 examinations as well as the March 1988 separation examinations are negative for complaints, diagnoses, or treatment for non-Hodgkin's lymphoma and/or diabetes mellitus.  See 38 C.F.R. § 3.303(a).  In fact, the Veteran's sugar and albumin were uniformly normal when tested at these examinations and the examinations were uniform ally normal except for problems unrelated to the current appeal.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Moreover, the post service record does not show the Veteran being diagnosed with non-Hodgkin's lymphoma and/or diabetes mellitus in the first post-service year.  See 38 C.F.R. § 3.309(a).  Likewise, the record does not show that he had a continued problem with non-Hodgkin's lymphoma and/or diabetes mellitus in and since service.  See 38 C.F.R. § 3.303(b).  In fact, as reported above, the March 1988 separation examination was normal except for problems unrelated to the current appeal.  Likewise, the subsequent post-service medical records are negative for complaints, diagnoses, or treatment for either disorder until years after service.  

Furthermore, the record is negative for competent and credible medical evidence showing a relationship between the Veteran's post-service non-Hodgkin's lymphoma and diabetes mellitus and his military service.  See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); see also Combee.  In fact, the February 2017 VA examiners opined that they were not due to service and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  Furthermore, the Board finds that neither the Veteran, his wife, his representative, nor other lay persons are competent to provide this missing nexus opinion because they do not have the required medical expertise to provide answers to this complex medical question.  See Davidson.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for non-Hodgkin's lymphoma and diabetes mellitus and the claims are denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claims, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  

The Rating Claims

The Veteran and his representative in written statements to the RO assert, in substance, that the appellant's cervical spine disability as well as his radiculopathy warrant higher ratings.  See Scott.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

a.  The Cervical Spine Disability

The Veteran's cervical spine disability is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In this regard, the Veteran is entitled to an increased, 40 percent rating, for his cervical spine disability if it's manifested by problems compatible with intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

However, while treatment records periodically document the Veteran's complaints, diagnoses, or treatment for cervical spine problems, they do not ever show it required at least four weeks of bed rest prescribed by a physician and treatment by a physician.  See Colvin.  In this regard, the July 2008, October 2014, June 2015, and February 2017 VA examiners all reported that he had not had any prescribed bed rest.  See Colvin.

Accordingly, the Board finds that the most probative evidence of record are the Veteran's treatment records and VA examination reports which are negative for evidence that the appellant's cervical spine disability required at least four weeks of physician ordered bed rest in any 12 month period during the pendency of the appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that a rating in excess of 30 percent for the Veteran's cervical spine disability must be denied under Diagnostic Code 5243 at all times during the pendency of the appeal.  38 C.F.R. § 4.71a, Hart; Fenderson.

Next, the Board notes that the Veteran is entitled to a rating in excess of 30 percent for his cervical spine disability if, inter alia, it is manifested by unfavorable ankylosis of the entire cervical spine (40 percent).  38 C.F.R. § 4.71a. 

However, the clinical records do not show evidence of spinal ankylosis.  In fact, the July 2008, October 2014, June 2015, and February 2017 VA examiners all specifically opined that there was no ankylosis and these medical opinions are not contradicted by any other medical opinion of record.  See Colvin.  Therefore, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected cervical spine disability due to ankylosis at all times during the pendency of the appeal.  38 C.F.R. § 4.71a; Hart, Fenderson.

Each of the ways by which the spine is ratable contemplates limitation of motion.  See 38 C.F.R. § 4.71a, VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, the Board also finds that assigning him separate ratings on the basis of both limitation of motion and other symptoms, such as those set forth in Diagnostic Code 5243, would be inappropriate.  38 C.F.R. § 4.14 (2016).  

b.  The Left and Right Radiculopathy

The Veteran's radiculopathy are rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  The record shows that Veteran is right handed.  See, e.g., VA examination dated in June 2015.

Diagnostic Code 8516 provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve in either upper extremity.  A 20 percent rating for moderate incomplete paralysis of the ulnar nerve in the minor upper extremity and 30 percent in the major.  And, a 30 percent rating for severe incomplete paralysis of the ulnar nerve in the minor upper extremity and 40 percent in the major. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

With the above criteria in mind, at the July 2008 VA Examination the Veteran reported pain radiating down both arms as well as numbness in the left little and left forearm.  Motor examination was normal at 5/5 bilaterally in the elbows, wrists, fingers, and thumb.  There was no muscle atrophy and normal muscle tone.  Sensory examination on the left was reduced at 0/2 for vibration and 1/2 for light touch but normal on the right at 2/2 for vibration and light touch.  Additionally, position senses was normal bilaterally at 2/2.  It was thereafter opined that the Veteran 's non service connected diabetes mellitus caused decreased sensation in the left little finger and left thumb as well as the right thumb.  The Veteran's reflexes in his upper extremities were normal at 2+ bilaterally.  

At the subsequent October 2014 VA examination, the Veteran's strength was normal at 5/5 bilaterally in the elbows, wrists, and fingers  There was no muscle atrophy and normal muscle tone.  Deep tendon reflexes in the upper extremities were normal at 2+.  It was opined that the upper extremities had decreased sensation to light touch due to his non service connected diabetes mellitus.  It was next reported that he had moderate radicular pain; mild paresthesias and/or dysesthesias; and severe numbness.  It was opined that the Veteran's radiculopathy had no effect on the right upper extremity and a mild effect on the left. 

At the June 2015 VA examination the Veteran's strength was normal at 5/5 bilaterally in the elbows, wrists, and fingers.  There was no muscle atrophy and normal muscle tone.  Deep tendon reflexes in the upper extremities were normal at 2+. 

At the June 2016 VA examination the Veteran's strength was normal at 5/5 bilaterally in the elbows, wrists, grip, and pinch.  There was no muscle atrophy and normal muscle tone.  Deep tendon reflexes in the upper extremities were normal at 2+.  It was next reported that her had mild intermittent pain in the upper extremities, mild paresthesias and/or dysesthesias in the right upper extremity, moderate paresthesias and/or dysesthesias in the left upper extremity; mild numbness in the right upper extremity, and moderate numbness in the left upper extremity.  Sensation was decrease in the shoulders and absent in the forearms and fingers.  It was thereafter opined that the Veteran had mild incomplete paralysis bilaterally in the ulnar nerve.  The examiner also reported that the November 2015 electromyography (EMG) of the left upper extremity was normal.  It was also opined that there was no objective evidence that the Veteran's radiculopathy had increased and the treatment he is receiving for upper extremity pain is not due to his radiculopathy. 

At the February 2017 VA examination strength was normal at 5/5 bilaterally in the elbows, wrists, and fingers.  There was no muscle atrophy and normal muscle tone.  Deep tendon reflexes in the upper extremities were normal at 2+.  Sensation was decrease in the shoulders and absent in the forearms and fingers.  It was next reported that her had moderate constant pain in the upper extremities, mild paresthesias and/or dysesthesias in the upper extremities; moderate numbness in the upper extremities.  It was opined that the Veteran's radiculopathy had no effect on the right upper extremity and a mild effect on the left.  It was next opined that the "Veteran's upper extremity findings are most c/w neuropathy (rather than radiculopathy).  Veteran has (non service connected diabetes mellitus) and chemotherapy for NSC HHL--both known causes for neuropathy."

The Board also notes that while treatment records periodically document the Veteran's complaints and/or treatment for his upper extremity radiculopathy, nothing in these records show his adverse symptomatology to be worse than was reported by the above VA examiners.  See Colvin. 

In summary, the Board notes that the VA examinations were uniform in showing that he did not have muscle atrophy and reporting that he had normal muscle tone.  See VA examinations dated in July 2008, October 2014, June 2015, June 2016, and February 2017.  Likewise, the VA examinations were uniform in showing that strength was normal at 5/5 bilaterally in the elbows, wrists, and/or fingers.  Id.  Similarly, the October 2014, June 2015, June 2016, and February 2017 VA examiners all reported that deep tendon reflexes in the upper extremities were normal at 2+.  Moreover, the VA examiners have attributed most of the neurological symptoms seen on examination to his non-service-connected diabetes mellitus.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, the October 2014 and February 2017 VA examiners specifically opined that his service-connected radiculopathy had no effect on his right upper extremity and a mild effect on the left.  Similarly, the November 2015 EMG of the left upper extremity was normal.  Moreover, the June 2016 VA examiner opined that the Veteran only had mild incomplete paralysis bilaterally in the ulnar nerve.  That examiner also opined that there was no objective evidence that the Veteran's radiculopathy had increased and the treatment he is receiving for upper extremity pain is not due to his radiculopathy.  Furthermore, the February 2017 also specifically opined that the Veteran's adverse symptomatology were due to non service connected disabilities. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's symptoms amount to no more than mild incomplete paralysis and higher ratings are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8516; Owens.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart; Fenderson.


ORDER

Service connection for sleep apnea is granted.

Service connection for non-Hodgkin's lymphoma is denied.

Service connection for diabetes mellitus is denied.

A rating in excess of 30 percent for a cervical spine disability is denied at all times during the pendency of the appeal. 

A rating in excess of 10 percent for a left upper extremity radiculopathy is denied at all times during the pendency of the appeal. 

A rating in excess of 10 percent for a right upper extremity radiculopathy is denied at all times during the pendency of the appeal. 


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


